Citation Nr: 0614030	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya S. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO), which denied service connection for infectious 
hepatitis and hepatitis B with claimed residual liver 
problems.  In November 2002, the veteran testified at a 
personal hearing before a hearing officer at the RO.  At that 
time, the claim for service connection for infectious 
hepatitis was withdrawn.  Accordingly, the Board will not 
address entitlement to service connection for that condition.

In May 2005, the appeal was remanded by the Board of 
Veterans' Appeals for a VA opinion determining whether the 
veteran had hepatitis B in service and whether there is any 
current impairment due to hepatitis of any variety/type.  The 
Board will address the issue of entitlement to service 
connection for hepatitis B.


FINDING OF FACT

The competent medical evidence indicates that the veteran 
does not have hepatitis B and did not incur hepatitis B in 
active duty. 


CONCLUSION OF LAW

Service connection for hepatitis B is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2005 and June 2001; a 
rating decision in March 2002; and a statement of the case in 
May 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Efforts were made and 
documented by the RO to obtain the veteran's service medical 
records.  October 2001 correspondence from the National 
Personnel Records Center provides that the veteran's service 
medical records may have been destroyed in a 1973 fire at 
that facility.  The veteran provided service medical records 
from 1950 to 1954, but maintains that records of his 
treatment for hepatitis in Japan and Guam are not associated 
with his claims folder.  However, the lack of service medical 
records was not a determining factor in the evaluation of 
this claim.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis B. 
38 C.F.R. §§ 3.303, 3.304.  The competent medical evidence 
indicates that the veteran does not currently have the 
condition and that he did not have the condition in active 
duty.

Following a VA examination and laboratory results, in 
November 2001 the veteran was diagnosed to have "status post 
hepatitis B infection with normal liver function tests."  In 
a follow up VA medical opinion of October 2005, the VA 
physician determined that during active duty, the veteran had 
infectious hepatitis, also known as hepatitis A and that the 
medical records failed to show an in service diagnosis of 
hepatitis B in service.  The physician also concluded that 
the veteran does not currently have hepatitis B based upon a 
review of the laboratory findings at the November 2001 
examination. 

Simply put, the record contains no private or VA records 
demonstrating that the veteran suffers from hepatitis B.  The 
Board recognizes the veteran's own assertions that he has the 
condition, related to his service.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
he now has hepatitis B.

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the competent medical evidence does not 
demonstrate that the veteran currently has hepatitis B.  In 
the absence of a disability, service connection cannot be 
granted.  38 U.S.C.A. § 1110.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and service connection for hepatitis B is 
denied.


ORDER

Service connection for hepatitis B is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


